Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed on November 6, 2020, in which claims 1-3 and 5-21 are presented for further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 6, 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-19 and 21are are rejected under 35 USC 103(a) as being un-patentable over Harris et al. (US 20160188130 A1) (hereinafter Harris) in view of Sogani et al. (US 2016/0179956 A1) (hereinafter Sogani).


 As per claims 1, 7 and 15, Harris discloses receiving a query [user 10 may enter the search query 212 into the search field 214 (e.g., a search box) of the GUI 240 of a search application 216 running on the user device 200, paragraph 48, Examiner notes that the search query entered by the user will be received and run by the search system]; obtaining search results for the received query, wherein the search results include at least one website [FIGS. 6A and 6B are schematic views of an example user device displaying a graphical user interface that receives a search query and displays search results]. However Harris does not disclose analyzing the search results to identify a uniform resource locator of the at least one website, wherein the uniform resource locator of the at least one website includes an  app identifier, and wherein the app identifier is associated with an application not included in the search result; extracting the app identifier from the uniform resource locator; and based on the app identifier, causing the application to be returned as a result for download with the at least one website in the search results. On the other hand, Sogani discloses analyzing the search results to identify a uniform resource locator of the at least one website, wherein the uniform resource locator of the at least one website includes an app identifier [FIG. 14A, the GUI 462 includes a user selectable link 464 that specifies an application state of Urbanspoon (e.g., a particular application state, or a main page, or screen, of Urbanspoon). In this example, the link 464 includes an AAM that references Urbanspoon and indicates one or more operations for Urbanspoon to perform. As described herein, Urbanspoon performing the operations sets Urbanspoon into the application state (it is understood that the search results displayed in Fig. 14A is associated with a link to a website identified for that specific entry), paragraph 181], and wherein the app identifier is associated with an application not included in the search result [As one example, the user device 200 may prompt the user (e.g., via a “Download,” or “Install” GUI element, or button) to download the native application onto the user device 200, and install the downloaded application on the user device 200. The user may accept the prompt, causing the user device 200 to download and install the native application, as described below with reference to block 1316. The user device 200 may then launch the native application, and set the application into the application state specified by the AAM, as described below with reference to block 1318, (it is understood that the app is not in the search results in Harris reference, and the option is given to the user to download/install the app, if desired, on his/her device, the application download address option is included but not the app itself), paragraph 176]; extracting the app identifier from the uniform resource locator of the at least one website [FIG. 14A, the link 464 also includes a GUI element, or button, including the string “Free,” indicating that the user may select the link 464 (e.g., the button) to download and install Urbanspoon in the manner described above free of charge, paragraph 182]; and based on the app identifier, causing the application to be returned as a result for download with the at least one website in the search results [the GUI 480 of the user device 200c (e.g., of the search application 116) depicted in FIG. 14D is an example GUI, or screen that may be displayed on the user device 200c as part of the user device 200c determining whether to launch Urbanspoon, and set Urbanspoon into the application state, or to launch the web-based version of Urbanspoon, based on a user input, paragraph 183]. 

As per claims 2 and 11, Harris discloses identifying app identifiers for two or more applications related to the uniform resource locator of the at least one website [the application state ID 332 includes a string in the format of a uniform resource locator ( URL) of a web access mechanism 202b for the application state 330, which may uniquely identify the application state 330. In some examples, the string may include multiple parameters used to retrieve the corresponding application state 330, paragraph 64]; and selecting one of the two or more applications based, at least in part, on other uniform resource locators obtained in the search results [the application state ID 332 for an application state 330 that describes the restaurant named "The French Laundry" may be "Yelp--The French Laundry." In an example where the application state ID 332 includes a string in the format of a URL, the application state ID 332, paragraph 65]. 

As per claims 3, 12 and 16, Harris discloses wherein the particular uniform resource locator of the at least one website is an absolute uniform resource locator [the application state ID 332 includes a string in the format of a uniform resource locator ( URL) of a web access mechanism 202b for the application state 330, paragraph 64]. 


As per claims 5, 19 and 21, Harris discloses wherein the query does not explicitly request the application [Fig. 1 A, Late night food (Examiner notes that the search query entered by the user does not include any application request)]. 

As per claim 8, Harris disclose wherein the uniform resource locator is stamped with the app identifier [the application state ID 332 includes a string in the format of a uniform resource locator ( URL) of a web access mechanism 202b for the application state, paragraph 64].

As per claim 9, Harris discloses instructions for determining a category associated with the one or more apps [The user selection may be a selection of a category 335a (FIGS. 5A and 5B) or any other grouping of applications 204. For example, a graphical user interface (GUI) 240 of a search application 216 of the user device 200 may display one or more categories, paragraph 32]. 

As per claim 10, Harris discloses wherein displaying the one or more apps comprising instructions for displaying the apps that are associated with the same category [a search query 212 may include a selection of a category of applications 204, paragraph 48]. 

As per claim 11, Harris discloses wherein the query is determined to be an implicit request for apps based, at least in part, on the number of app identifiers contained in the initial results [The search query 212 may be an implicit input, for example, the user 10 may select a user-selectable link or an icon displayed on the GUI 240 that triggers a search to be executed, paragraph 32].

As per claim 13, Harris discloses wherein displaying one or more apps that are identified by the app identifier comprises enabling the one or more apps to be downloaded [Fig. 2, user device in communication with a search system and downloading the application]. 

As per claim 14, Harris discloses wherein the one or more apps are displayed in conjunction with the initial results [Fig. 6A, user device displaying a graphical user interface that receives a search query and displays search results to download the app].

 As per claim 17, Harris discloses wherein the uniform resource locator is associated with two or more app identifiers  [The example application state 330 includes an application state ID 332 of "OPENTABLE--THE FRENCH LAUNDRY," which may be used as a unique identifier to identify the application state 330, paragraph 73].

As per claim 18, Harris discloses wherein each of the two or more app identifiers is associated with a different category [Fig. 6B, displaying a graphical user interface that receives a search query and displays search results]. 

Claims 6 and 20 are rejected under USC 103(a) as being unpatentable over Harris et al. (US 20160188130 A1) (hereinafter Harris) in view of Sogani et al. (US 2016/0179956 A1) (hereinafter Sogani) and further in view of Hunter (US 2017/0046741 A1) (hereinafter Hunter).

As per claim 6, the rejection of claim 6 is incorporated by claim 1 above. However the combination of references cited does not disclose wherein the app content is presented when a number of the app content exceeds a threshold. On the other hand, Hunter discloses wherein the app content is presented when a number of the app content exceeds a threshold [A content item may be presented to the user in response to the user's level of interest satisfying a threshold (e.g., by meeting or exceeding the threshold), paragraph 22]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the references cited in order presenting content item and displaying it on the user device.

As per claim 20, the rejection of claim 20 is incorporated by claim 15 above. However the combination of references cited does not disclose wherein the greatest number of applications are presented for download when the greatest number exceeds a threshold number. On the other hand, Harris discloses wherein the greatest number of applications are presented for download when the greatest number exceeds a threshold number [A content item may be presented to the user in response to the user's level of interest satisfying a threshold (e.g., by meeting or exceeding the threshold), paragraph 22]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the references cited in order presenting content item and displaying it on the user device.


	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 3, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167